DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.
Applicant Arguments
With reference to the provided remarks, Applicant argues that Hu in view of Shen and Stanek fail to teach or describe the feature of, when it is determined that there is an object in each of the first image and the second image, extract first feature information about the object from the first image, extract second feature information about the object from the second image, and recognize a state of the object based on the first feature information and the second feature information, where the first camera is configured to generate, by using an ultrasonic sensor, an ultrasonic image as the first image which includes depth information, and the second camera is configured to generate, by using an RGB (red, green, and blue) sensor or an infrared radiation (IR) sensor, an RGB image or an IR image as the second image which does not include depth information.
Examiner Responses
Regarding the cited remarks, Examiner finds the arguments to be persuasive. While the prior art teaches essential features of the invention, they rely on use of depth information and do not teach the detailed steps which are outlined in the amended claim. Therefore, the rejection are withdrawn and the claims are now in condition for allowance. 
Allowable Subject Matter
The following is the Examiner’s statement for reasons for allowance.
The Examiner agrees with the Applicant’s remarks filed 10-28-2021. Claims 1, 3, 4, 7 – 14, 16, and 18 – 20 are allowed. The closest prior arts are Hu (US Patent Application Pub. No. 2021/0056306 A1), Shen (US Patent Application Pub. No. 2020/0151470 A1) and Stanek (US Patent Application Pub. No. 2016/0016663 A1), yet they fail to teach the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas J. Boyajian whose telephone number is (571)272-2660.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NICOLAS JAMES BOYAJIAN/Examiner, Art Unit 2664                                                                                                                                                                                                        

/ONEAL R MISTRY/Primary Examiner, Art Unit 2664